NO'I` FOR PUBLICATION

UNITED STATES DISTRICT COURT

 

DISTRICT OF NEW JERSEY

ARCHESTER WILLIAMS,

Plaintiff,

v. Civil Action No. 18-1072 (MAS)
NANCY A. BERRYHILL, MEMORANDUM OPINION
ACTING COMMISSIONER OF
SOCIAL SECURITY,

Defendant.

 

 

SHIPP= District Judge

This matter comes before the Court upon Archester Williams’s (“Plaintiff’) appeal from
the final decision of Nancy A. Berryhill, Acting Coinmissioner of the Social Security
Administration (“Defendant” or “Commissioner”), denying Plaintiff’ s application for a period of
disability and disability insurance benefits (“DIB”) under Title ll and supplemental security
income benefits (“SSI”) under Title XVI. The Court has jurisdiction to review this matter pursuant
to 42 U.S.C. § 405(g) and § 1383(0)(3), and reaches its decision without oral argument pursuant
to Local Civil Rule 78.1. For the reasons set forth below, the Court affirms the decision of the
Administrative Law Judge (“ALJ”).

I. BACKGROUND
A. Procedural History
Plaintiff filed an application for DIB and SSI on January 8, 2013, alleging disability

beginning on September 20, 2012. (Administrative Record (“AR”) 255-65.)' These claims were

 

‘ The Administrative Record is located at ECF No. 6-l to 6-9. The Court will reference the relevant
pages of the Adrninistrative Record and will not reference the corresponding ECF citationsl

denied initially on May 9, 2013, and again upon reconsideration on January 13, 2014. (Id. at
167-69, 193-97.) The ALJ conducted an administrative hearing on June 21, 2016, following which
the ALJ issued a decision finding that Plaintiff was not disabled (Id. at 16-28, 36-78.) The Appeals
Council denied Plaintiff’s request for review on November 30, 2017'. (Ia’. at 1-4.) On January 26,
2018, Plaintiff filed an appeal to the District Court of New Jersey and the matter was assigned to
the Undersigned. (ECF No. 1.) On April 13, 2018, this matter was reassigned to the Honorable
lose L. Linares, U.S.D.J. (ECF No. 4.)

Plaintiff filed his brief on July 21, 2018 (ECF No. 9), and the Commissioner filed
opposition on September 4, 2018 (ECF No. 10). Plaintiff filed his reply brief on September 7,
2018. (ECF No. 11.) On November 8, 2018, this matter was reassigned from Judge Linares to the
Undersigned. (ECF No. 12.)

B. Factual History

Plaintiff is a fifty-two-year-old male born August 20. 1966. (AR 257.) He did not complete
high school, but subsequently acquired an equivalence degree (Id. at 43.) Plaintiff successively
worked from the period of 1986-2009 as: an oven stripper, a security guard, a maintenance worker,
and again as an oven Stripper. (Ia'. at 44-50, 300-08, 453.) In 2009, Plaintiff had a seizure at work.
(la'. at 430.) In 2009, Plaintiff had filed a claim for DIB and SSI, alleging disability beginning on
September 1, 2009, due to right-shoulder dysfunction, alcohol abuse, and seizure disorder. (Id. at
152-62.) The previous claim was denied initially on March 23, 2011, on reconsideration on
September 8, 201 l, and finally by an ALJ on September 19, 2012. (Id.) Plaintiff`s current claim
for disability alleges disability beginning October 26, 2012. (Id. at 257-65.)

Plaintiff has received treatment for numerous conditions, including hypertension, chronic
liver disease, hearing loss, left-shoulder dysfunction, right-shoulder dysfunction, seizure disorder,
anxiety disorder, post-traumatic stress disorder (“PTSD”), depression, insomnia, and dementia due

to Seizures. (Ia’. at 311, 374-75, 416-17, 469-77, 583-84, 601-11, 615-16, 651-62, 690-91.)
2

At the hearing, Plaintiff testified that he stopped working in 2009 because he had a seizure
at work and because he had injured his shoulder. (Id. at 50.) He testified that he attempted to return
to work in 2010, but was unsuccessful because of his shoulder problems (Id. at 56.) He underwent
shoulder surgeries to be able to return to work. (Id.) Plaintiff attributed his inability to work to the
pain in his shoulders, legs, toes, and his chronic insomnia. (Id. at 57-58.) Plaintiff indicated that
he endured seizures as frequently as twice a week, but that he does not go to the doctor after
experiencing seizures (Id. at 59, 63.) Plaintiff testified that although he takes medication, his
seizures are not well-controlled (Ia’. at 61-62.) Plaintiff also recounted his outpatient treatment for
PTSD, alcohol abuse, and insomnia. (Id. at 68-70.)

C. The ALJ’s Decision

On September 13, 2016, the ALJ rendered a decision (Id. at 16-28.) The ALJ set forth the
Social Security Administration’s five-step sequential process for determining whether an
individual is disabled (Id. at 17-18.) At step one of the analysis, the ALJ found that Plaintiff had
not engaged in substantial gainful activity (“SGA”) since Septernber 20, 2012, the alleged
disability onset date. (Id. at 18.) At step two of the analysis, the ALJ found that Plaintiff had the
severe impairments of hypertension, chronic liver disease, hearing loss (no cochlear implants),
dysfunction major joints (left shoulder), major motor seizures anxiety disorder, PTSD, depression,
and organic brain syndrome (dementia secondary to seizures). (Id.) The ALJ also noted Plaintiff's
history of treatment for alcohol abuse, but found this condition non-severe because Plaintiff had
reportedly abstained from alcohol since October 2013 and because he continues to attend substance
abuse support groups. (Id. at 19.)

At step three, the ALJ determined that none of Plaintiff’s impairments or combination of
impairments met or medically equaled the severity of one of the listed impairments in 20 C.F.R.
Pait 404, Subpart P, Appendix 1. (Id.) The ALJ then found that Plaintiff possessed the residual

functional capacity (“RFC”) to perform light work with numerous and detailed restrictionsl (Id.

3

at 21.) At step four, relying on the testimony of the vocational expert (“VE”) at the hearing, the
ALJ found that Plaintiff is not capable of performing past relevant work. (]d. at 26.) The ALJ,
again relying on the testimony of the VE, next determined at step five that Plaintiff’s restrictions
permit him to perform the requirements of representative occupations with significant numbers in
the national economy, including: garment sorter, produce weigher, addresser, and cuff folder. (Id.
at 27.) The ALJ, accordingly, found that Plaintiff is not disabled (Id. at 28.)
II. LEGAL STANDARD

A. Standard of Review

On appeal from a final decision of the Cornmissioner, the district court “shall have power
to enter, upon the pleadings and transcript of the record, a judgment affirming, modifying, or
reversing the decision of the Commissioner of Social Security, with or without remanding the
cause for a rehearing.” 42 U.S.C. § 405(g); see also 42 U.S.C. § 1383(c)(3); Marthews v. Apfel,
239 F.3d 589, 592 (3d Cir. 2001). To survive judicial review, the Comrnissioner’s decision must
be supported by substantial evidence Ri'chardson v. Pemles, 402 U.S. 389, 401 (1971); Morales
v. Apfel, 225 F.3d 310, 316 (3d Cir. 2000); Plummer v. Apjé.l, 186 F.3d 422, 427 (3d Cir. 1999);
Harz‘ranfr v. Apfel, 181 F.3d 358, 360 (3d Cir. 1999);.}011¢23 v. Sullz`van, 954 F.2d 125, 127-28 (3d
Cir. 1991); Daring v. Heck[er, 727 F.2d 64, 68 (3d Cir. 1984). Substantial evidence is “more than
a mere scintilla. lt means such relevant evidence as a reasonable mind might accept as adequate to
support a conclusion.” Rz‘chardson, 402 U.S. at 401 (citing Consol. Edi'son Co. v. NLRB, 305 U.S.
197, 229 (1938)). Substantial evidence is “more than a mere scintilla of evidence but may be
somewhat less than a preponderance of the evidence.” Gz`nsbw~g v. Richardson, 436 F.2d 1146,
1148 (3d Cir. 1971) (quotations and citations omitted).

ln reviewing the record for substantial evidence, the court “may not weigh the evidence or
substitute [its own] conclusions for those of the fact-finder.” Riirheiford v. Barrzhart, 399 F.3d 546,

552 (3d Cir. 2005) (internal quotation omitted). Even if the court would have decided differently,
4

it is bound by the ALJ ’s decision if it is supported by substantial evidence Fargnoir' v. Massanarr`,
247 F.3d 34, 39 (3d Cir. 2001). The court “review[s] the record as a whole to determine whether
substantial evidence supports a factual finding.” Zirnsak r'. Colvi'n, 777 F.3d 607, 610 (3d Cir.
2014) (citing Schaudeck v. Comm ’r ofSoc. Sec. Admr'n., 181 F.3d 429, 431 (3d Cir. 1999)). “Since
it is apparent that the ALJ cannot reject evidence for no reason or for the wrong reason, an
explanation from the ALJ of the reason why probative evidence has been rejected is required so
that a reviewing court can determine whether the reasons for rejection were improper.” Cotter v.
Harrr`s, 642 F.2d 700, 706-07 (3d Cir. 1981) (internal citation omitted).

B. Establishing Disability

In order to be eligible for entitlements under the Social Security Act, a claimant must be
“unable to engage in any [SGA] by reason of any medically determinable physical or mental
impairment which can be expected to result in death or which has lasted or can be expected to last
for a continuous period of not less than twelve months.” 42 U.S.C. § 1382c(a)(3)(A). For purposes
of the statute, a claimant is disabled only if his physical or mental impairments are “ofsuch severity
that he is not only unable to do his previous work but cannot, considering his age, education, and
work experience, engage in any other kind of substantial gainful work which exists in the national
economy . . . .” 42 U.S.C. § l382c(a)(3)(B). A physical or mental impairment is one “that results
from anatomical, physiological, or psychological abnormalities which are demonstrable by
medically acceptable clinical and laboratory diagnostic techniques.” 42 U.S.C. § l382c(a)(3)(D).

Social Security regulations provide a five-step evaluation procedure to determine whether
an individual is disabled See 20 C.F.R, § 416.920(a)(4). The first step considers a claimant’s work
activity, if any. 20 C.F.R. § 416.920(a)(4)(i). To satisfy the first step, the claimant must establish
that he has not engaged in any SGA since the onset of his alleged disability. ld. At the second step,
the claimant must establish that he suffers from a severe impairment or “combination of

impainnents.” 20 C.F.R. § 416.920(a)(4)(ii). The claimant bears the burden of establishing the first
5

two requirements and failure to satisfy either automatically results in denial of benefits Bowen v.
Yrrckert, 482 U.S. 137, 146 n.5 (1987). lf the claimant satisfies his burden, he proceeds to the third
step. The third step of the evaluation procedure requires the claimant to provide evidence that his
impairment is equal to one of those impairments listed in Appendix l of the regulations 20 C.F.R.
§ 416.920(a)(4)(iii). If the claimant demonstrates that he suffers from a listed impairment or that
his severe impairment is equal to a listed impairment, he is presumed disabled and is automatically
entitled to benefits [d. If his claim falls short, the eligibility analysis proceeds to step four.

The fourth step of the analysis requires the ALJ to determine whether the claimant’s RFC
permits him to resume his past relevant work. 20 C.F.R, § 404.1520(a)(4)(iv). “A claimant’s RFC
measures the most he can do despite his limitations.” Zr'rnscrk, 777 F.3d at 611 (quoting 20 C.F.R.
§ 404.1545(a)(1)). If the Commissioner determines that the claimant cannot resume his past
relevant work, the burden presumptively shifts to the Commissioner to show “the existence of
other available work that the claimant is capable of perfonriin g.” Zz'rnsak, 777 F.3d at 612 (citations
omitted). The Commissioner must show at step five that “given [the] claimant’s age, education,
and work experience, he or she can still perform specific jobs that exist in the national economy.”
Podedworny v. Harrr`$, 745 F.2d 210, 217 (3d Cir. 1984) (citing Rossr' v. Calrf:rno, 602 F.2d 55,
57 (3d Cir. 1979))', see also 20 C.F.R. § 404.1560. At this step, whether a claimant will receive
benefits depends on the Commissioner’s finding that the claimant is unable to perform work
available in sufficient numbers in the national economy Zr`)'nsak, 777 F.3d at 612.

III. DISCUSSION
Based on the Court’s review of the ALJ ’s decision and the extensive record in the present

case, the Court finds good cause to affirm the ALJ ’s findings Notably, in reaching a decision, an

ALJ must choose between conflicting medical evidence in the record2 Here, the ALJ provided
sufficient analysis for the Court to affirm her findings that: (1) Plaintiffs conditions did not meet
or equal requirements under the Listing of lmpairrnents at step three; (2) Plaintiff retained the RFC
to perform a modified range of light work; and (3) Plaintiffwas able to perform certain jobs found
in significant numbers in the national economy at step five.

A. Step Three: Listed Impairments

In her decision, the ALJ considered each potential impairment and stated why Plaintiff falls
short of meeting the requirements under medical listings §§ 1.02 (major joint dysfunction), 2.10
(hean`ng loss), 4.12 (peripheral arterial disease), 5.05 (chronic liver disease), and 11.02 (epilepsy).
See 20 C.F.R. pt. 404, sbpt. P, app’x 1. Plaintiff contests as conclusory the ALJ’s findings
regarding § l.02 of the physical impairments and §§ 12.02, 12.04 of the mental impairments (Pl.’s
Mov. Br. 19, ECF No. 9.) ln support, Plaintiff cites Br¢mert v. Commissioner of Social Securr'ty
and Fargnolr', both distinguishable from the instant action. 220 F.3d 112 (3d Cir. 2000); 247 F.3d
34 (3d Cir. 2001). In Brrrnett, the ALJ delivered a single sentence summary conclusion as her
entire step three analysis and neglected to select or weigh the possibility of application to specific
impairments as the ALJ did in this case. B-rrmerr, 220 F.3d at 1 19. The decision in Fargnoli turned
on the lack of discussion at step four, therefore Fargnoli is also distinguishable from the present
case. Fargnolr', 247 F.3d at 40. Here, the ALJ ’s step three analysis is sufficient because she singled

out specific provisions of the List of Impairments and discussed why Plaintiff s conditions did not

 

2 “We are . . . cognizant that when the medical testimony or conclusions are conflicting, the ALJ
is not only entitled but required to choose between them.” Correr, 642 F.2d at 705. “[T]he ALJ is
free to accept some medical evidence and reject other evidence, provided that he [or she] provides
an explanation for discrediting the rejected evidence.” Zr'rnsa!\', 777 F.3d at 614 (citations omitted).
“State agent opinions merit significant consideration as well.” Chandler v. Comm ’r ofSoc. Sec.,
667 F.3d 356, 361 (3d Cir. 2011) (`citations omitted). The Third Circuit is clear that when
performing a review of an ALJ’s decision, this Court “must not substitute [its] own judgment for
that of the fact finder.” Zr'rnsak, 777 F.3d at 611 (citing Ruthrrford, 399 F.3d at 552).

7

satisfy the applicable listings (AR 19-21.) While the record demonstrates both left and right
shoulder dysfunction under § 1.02B, bilateral joint dysfunction in the upper extremities is not the
only requirement under § 1.02B. 20 C.F.R. § 1.02B, pt. 404, sbpt. P, app’x l. To satisfy § 1.02B,
Plaintiff also must show that his shoulder dysfunctions result in inability to perform fine and gross
movements effectively. Id. at § 1.02B. This inability is not demonstrated in the medical record, as
the ALJ stated (AR 19.) Plaintiff has also failed to demonstrate ankle dysfunction rising to the
level of gross anatomical deformity supported by medical evidence under § 1.02A. Ia'. at § 1.02A.

Regarding the ALJ’s §§ 12.02 (organic mental disorders), 12.06 (anxiety disorders), and
12.09 (substance addiction disorders) determinations,3 Plaintiff asserts that the ALJ’s discussion
of Plaintiff’ s mental impairments in relation to the paragraph B criteria was inadequate and against
the Weight ofthe evidence in reference to §§ 12.02 and 12.06. 20 C.F.R. §§ 12.02, 12.06, pt. 404,
sbpt. P, app’x 1. (Pl.’s Moving Br. 22.) The paragraph B criteria require that a claimant’s mental
impairments result in marked difficulties in maintaining two or more of the following categories
daily living; social hinctioning; concentration, persistence or pace; and repeated episodes of
decompensation. 20 C.F.R. § 12.00, pt. 404, sbpt. P, app’x l. While Plaintiff takes issue With the
ALJ’s application of the paragraph B criteria, the regulations explicitly instruct application of
paragraph B in evaluation of mental impairments Id. Additionally, the ALJ considered paragraph
C criteria When required under regulation, as in § 12.02. Id. Though Plaintiff is correct that the

ALJ does not discuss the paragraph A requirements the Court finds this to be harmless because

 

3 Plaintiff incorrectly cites § 12.04, possibly referencing the ALJ’s § 12.06 consideration, in his
brief. (Pl.’s Moving Br. 21 .) The ALJ states in her decision that she considered §§ 12.02, 12.06
and 12.09 under the listed impairments 20 C.F.R. 404, subpart P, app’x 1.

8

the result is such that paragraph A satisfaction is taken for granted When the ALJ moves on to
evaluation of the paragraph B or paragraph C criteria.4

Contrary to Plaintiff’s assertions the ALJ ’s findings are supported by the substantial record
evidence cited in the ALJ ’s decision. (AR 19-21.) The ALJ reasonably relied on Plaintiff’ s explicit
statements about what keeps him from working in reaching a determination as to whether Plaintiff
was severely restricted in his activities of daily living. (AR 20, 57~58.) In finding that Plaintiff is
moderately restricted in social functioning, the ALJ relied on both Plaintiff s subjective complaints
as reported to physicians and afforded special weight to medical opinions of examining physicians
that Plaintiff is a cooperative patient (Id. at 20, 453-56, 619, 63 9, 641 .) She also considered
Plaintiff"s statements that he sometimes attends church functions (Id. at 20, 319.) In finding that
Plaintiff has moderate difficulties in the area of concentration, persistence or pace, the ALJ relied
on physicians’ determinations that Plaintiff" s mental processes and ability to concentrate are
mostly norrnal. (]d. at 20, 453-56, 619, 639, 641 .) ln addition, the ALJ relied on Dr. Kim
Arrington’s report in finding no history of episodes of decompensation. (Ia'. at 20, 453-56.) Here,

the ALJ’s decision contained an adequate discussion of the record evidence and the ALJ"s

 

4 The regulation provides.'

Each listing, except 12.05 and 12.09, consists of a statement

describing the disorder(s) addressed by the listing, paragraph A

criteria (a set of medical findings), and paragraph B criteria (a set of

impairment-related functional limitations). There are additional

functional criteria (paragraph C criteria) in 12.02, 12.03, 12.04, and

12.06, discussed herein. We will assess the paragraph B criteria

before we apply the paragraph C criteria We will assess the

paragraph C criteria only if we find that the paragraph B criteria are

not satisfied We will find that you have a listed impairment if the

diagnostic description in the introductory paragraph and the criteria

of both paragraphs A and B (or A and C, when appropriate) of the

listed impairment are satisfied
Id. at § 12.00A. Because the ALJ assumed supportive medical evidence existed to satisfy
paragraph A by reaching paragraphs B or C, the ALJ’s lack of discussion regarding paragraph A
evidence is harmless to Plaintiff

9

reasoning was sufficiently detailed at step three The Court, consequently, finds that the ALJ’s
step three determination was supported by substantial evidence See Richordson, 402 U.S. at 401.

B. RFC Determination

An ALJ decides a claimant’s RFC just prior to the determination at step four. “[RFC] is
defined as that which an individual is still able to do despite the limitations caused by his or her
impairments.” Fcrrgnoli, 247 F.3d at 40 (3d Cir. 2001) (quoting Burrrerr, 220 F.3d at 121 (3d Cir.
2000) (internal quotations omitted); see also 20 C.F.R. § 404.1545(a).

Plaintiff appeals the ALJ’s findings and the weight afforded to psychiatrist Dr.
Mundassery’s opinion. (Pl.’s Moving Br. 24-27.) Plaintiff argues that the ALJ’s reliance on Dr.
Mundassery’s conclusion that Plaintiff" s impairments have lasted for over thirty years is
inadequate because the weight of the record supports Dr. Mundassery’s opinion. (ld. at 26.)
Plaintiff, however, misstates the standard What matters to this Court on review of the ALJ’s
decision is not whether Dr. Mundassery’s opinion is supported by other opinions but whether the
ALJ’s decision is supported by substantial evidence in the record The ALJ must, and did, decide
between conflicting medical evidence and explain the weight given to it when medical opinions
differed (AR 24); Correr, 642 F.2d at 705.

Additionally, Dr. Mundassery’s report is clear. (AR 615-17.) She believes that Plaintiff has
marked or extreme limitations but that Plaintiff has suffered these limitations for thirty years or
more (lcl.) As the ALJ stated, a finding that Plaintiff bears extreme or marked limitations but that
he maintained a factory job for many years is internally inconsistent (AR 24.) The ALJ, therefore,
sought to reconcile Dr. Mundassery’s opinions with her findings (Io'. at 20, 615-17.) The ALJ did
not rely entirely on the statements of Dr. Mundassery; she appropriately considered progress notes
from Oaks lntegrated Care, Dr. Kim Arrington, and state physicians in structuring the RFC
findings (AR 24-26.) She limited the full range of light work available to Plaintiff as the work

Plaintiff could reasonably perform, supported by medical opinions in the record (lcl.)

10

C. Step Five: Other Available Work

Plaintiff argues that because the ALJ’s RFC determination at step four was not supported
by substantial evidence, the ALJ’s step five findings were necessarily flawed (Pl.’s Moving Br.
27.) Plaintiff also argues that the VE’s testimony is ill-founded, and that the ALJ erred in relying
on it. (lcl. at 28-29.) Plaintiffs own statistical submissions however, serve to verify the VE’s
testimony (Icl. at 30-33.) ln fact, Plaintiff`s figures demonstrate a higher incidence of national
availability for three out of the four job titles the VE cited (lcl.)

Finally, Plaintiff cites Br'esrek v. Berryhr'll, a case for which the United States Supreme
Court granted certioraril (lcl. at 35); Br`esrek v. Berryhr'll, 880 F.3d 778 (6th Cir. 2017), cert
granted 138 S. Ct. 2677 (2018). Biesrek will decide “whether a [VE’s] testimony can constitute
substantial evidence of ‘other work”’ at step five (lcl.) Plaintiff concedes however, that Biestek
and the instant case are factually dissimilar. (ld.) In Br`esrek, “counsel extensively questioned the
[VE] at the hearing and the [VE] declined to provide underlying data . . .” (Def.’s Moving Br. 19
n.8, ECF No. 10.) In the present case, Plaintiffs counsel declined to cross examine the VE. (AR
76.) This case, accordingly, is clearly distinguishable from Bz`estek. The Court has carefully
considered the record and finds that the ALJ did not err in relying on VE testimony The Court,
Consequently, finds good cause to affirm the ALJ’s step five determination
IV. CONCLUSION

For the foregoing reasons the decision of the ALJ is affirmed An Order consistent With

this Memorandum Opinion will be entered

s/ Michael A. Shipp
MrCHAEL A. SHrPP
UNrTED STATEs DrsTRrCT JUDGE

Dated: March 29, 2019

11

